NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 16-17255

                Plaintiff-Appellant,            D.C. No. 3:16-cv-06505-VC

 v.
                                                MEMORANDUM*
ROGER W. BOREN; DAVID LANE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Charles G. Kinney appeals pro se from the district court’s judgment

dismissing sua sponte his action arising from a state appellate court order requiring

Kinney to post a security bond. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.
review de novo a dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341
F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Kinney’s action as barred by the

Rooker-Feldman doctrine because Kinney’s claims amount to a forbidden “de

facto appeal” of a prior state court judgment or are “inextricably intertwined” with

that judgment. See id. at 1163-65 (discussing proper application of the Rooker-

Feldman doctrine).

      The district court did not abuse its discretion by denying Kinney’s motion

for a temporary restraining order. See id.; Earth Island Inst. v. U.S. Forest Serv.,

351 F.3d 1291, 1298 (9th Cir. 2003) (setting forth standard of review).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-17255